DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-15 and 17-20 appear to read over the prior art and are allowed.
The following is an Examiner’s statement of reasons for allowance: none of the available art alone or in combination with the limitations of the other independent claims discloses, for the product claims “at least one clip (44, 46, 48, Fig. 3) attached to the cover (42, Fig. 3), the at least one clip directly securing the cover to a feed line (20, Fig. 3) for the vehicle fuel pump … wherein the at least one clip includes a clip body having a locking structure that is received through a clip aperture defined in the cover”, for the method claims “ providing at least one clip with a clip body (60, Fig. 5), a cable tie (62, Fig. 5), and a securing member (64, Fig. 5) affixed to the clip body; inserting the clip body through a clip aperture (42b, Fig. 2) provided on the cover with the cover interposed between the clip body and the securing member”..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M VAN BUSKIRK/

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735